l3H5-oom~(V
                                                                   FILED IN COURT OF APPEALS
                            -cause m                                12th Court of Appeals District

REC'D IN COURT OF APPEALS                                                  SEP 10 2015,,
 12th Court of Anneals District                 IN THE                    TYLER TEXAS
                                                                      PAM ESTES, CLERK
                                        COURT OF APPEALS


    PAM ESTES, CLER                 TYLER, TEXAS 75702



                                            Dixon v Roberts



                                  Orginal proceedings from the
                                      ,ih
                                   354"1 Judicial District Court

                                     of Rains County , Texas

                        the Honorable Richard Beacom, Presiding


                                  Appellants Brief on the Merits


                                            Robert L. Roberts
                                    1260 RS County Rd 1310
                                       Point, Texas 75472
                                             903 816 1753


                                             Pro Se Litigant
                IDENTITY OF PARTIES AND COUNSEL



Appellant/Plaintiff:                           Counsel:
Robert L. Roberts                       Robert L. Roberts
                                        1260 RS County Rd
                                        1310
                                        Point, Texas, 75472
                                        903 816 1753


Respodent:
The Honorable Richard Beacon
354th Judicial District Court
Emory, Rains County, Texas

Appellaee/Defendant:                           Councel:
Heather Dixon                           H. Craig Black
                                        2510 Lee St
                                        Greenville, Texas 75401
                    TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL         1


TABLE OF CONTENTS                       2


TABLE OF ATHORITIES                     3


STAEMENT OF THE CASE                    4


ISSUES PRESENTED                        5


STATEMENT OF FACTS                      6


SUMMARY OF ARGUMENT                     9


ARGUMENT                                8


PRAYER                                  10
                      TABLE OF AUTHORITIES


Statutes


Texas Civil Practices and Remedies Codes


Section 12.002
                      STATEMENT OF THE CASE


Heather Dixon filed for divorce from Edsel Dixon. She acuses Edsel Dixon


and Robert L. Roberts of conspriring to defraud her by placing a mechanics

lien ,on the house owned by Edsel and Heather Dixon, in the name of Robert

L. Roberts.
                            ISSUES PRESENTED


Did the trail court err in excluding critical evidence presented at trial?

Is there factually sufficent evidence to support the judgement of the trial

court?
                      STATEMENT OF THE FACTS



In aproximately May of 2007, Edsal and Heather Dixon requested a loan

from Robert L. Roberts, for the purpose of finshing the remodel and addition

on their home. The amount requested was $30,000.00(thirty thousand

dollars.) The loan was to be repaid upon secureing financing to purchase the

house from her (Heather Dixon's) father.

The amount and terms were agreed on by all parties and the funds were

disbursed.


Edsel Dixon presented a Mechanics Lien in the amount of $30,000.00(thirty

thousand dollars) for Robert L. Roberts to sign. This was for the purpose of

funds distrubution at closing . The lien was signed by Robert L. Roberts and

filed in the county clerks office by Edsel Dixon.

When Edsel and Heather Dixon attempted to obtain financing for the

purchase of the house, from her father, they were not able to qualify for an

amount that would cover the mortgage on the house and the amount of the

Mechanic's Lien.


Edsel and Heather Dixon requested that Robert L. Roberts release the lien so

that they could purchase the house and obtain ownership of the property.

It was agreed that Robert L. Roberts was to reappy the Mecanic's Lien, at a
later date.


The date of repayment was not set, as it was to be paid when Edsel and

Heather Dixon were in a positon to refinace the property and optain the

funds to repay the note to Robert L. Roberts.

Edsel Dixon informed Robert L. Roberts that Heather Dixon had filed for a


divorce and recommended that he, Robert L. Roberts, file the mechanics

lien to protect his interest should the court order the property sold. At the

time the lien was filed, the property was owned jointly by Edsel and Heather

Dixon.
                    SUMMARY OF THE ARGUMENT


The trial judge erred in failing to recognize the joint ownership ofthe

property at the time of the filing of the lien. The property was jointly owed

by Edsel Dixon and Heather Dixon. Therefore there could not have been a

conspiracy between Robert L. Roberts and Edsel Dixon, Mr. dixon can not

conspire against himself. Futhef there could be no intent to cause

Heather Dixon to suffer any physical injury, financial injury, or mental

anguish or emotional distress.
                                 ARGUMENT


During the course of the trial there was testamony given that validated that

the debt was owed and all parties were aware and in agreement prior filing

of the divorce. There was also testimony given, that was in direct conflict
                    •t


with that of Heather Dixon.


A conspiracy was alleged between Edsel Dixon and Robert L. Roberts

against Heather Dixon, with the filing of the lien. At the time of the filing

the property belonged to both Edsel Dixon and Heather Dixon. She did not

have sole ownership. This fact makes the alligation of a conspiracy null and

void, since Edsel Dixon was also liable for the amount of the lien and a

person can not conspire against oneself.

The court made the judgement in favor of Heather Dixon based on a liablity

under Section 12.002 of the Texas Civil Practices and Remedies Code.

Because Heather Dixon was not the sole owner of the property at the time of

the filing, this section of the code does not apply.

Further the court declared the lien null and void and invalid based on the

format of it being issued for a cash investment. Based on this logic the

origin lienwould also be null and void as well as any release associated with

it
                                  PRAYER


Appellant, Robert L. Roberts, respectfully, for the reasons above request the

court reverse the the judement of the trail court and grant him the full sum of

the original loan amount of $30. 000.00. In addition, due to the extreme

mental, emotional and psychological distressed caused by this action, he

request the court to award him $50,000.00 in damages.




                                      10
                        CERTIFICATE OF SERVICE


The undersigned council certifies that this brief has been served on the
following lead council for all parties to the trial court's order or judgment as
follows



Robert L. Roberts
Pro se




Date served   9-08-2015


Manner served     US Mail


H Black


2510 Lee St


Greenville, TX 75701

Repesenting Heather Dixon